Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/20/2021. Applicant’s argument, filed on 07/20/2021 has been entered and carefully considered. Claims 1, 3-9, 13-20 are pending.

The application filed on 11/05/2020 is a CON of PCT/IB2019/054610 filed on 06/04/2019. Claimed foreign priority to PCTCN2018089918 filed on 06/05/2018. The certified copy of priority has been filed on 11/25/2020.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

	
Examiner’s Note

Claims 1, 3-9, and 13-17 refer to "A method of coding”, Claim 18 refers to "An apparatus for coding”, Claim 19 refers to "A non-transitory computer-readable storage medium”, Claim 20 refers to "A non-transitory computer-readable storage medium”. Claims 18-20 are similarly rejected in light of rejection of claims 1, 3-9, and 13-17, any obvious combination of the rejection of claims 1, 3-9, and 13-17, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20190273923 A1), hereinafter Huang, in view of Park et al. (US 20180139453 A1), hereinafter Park, further in view of Lee (US 20190313129 A1), further in view of Kawamur et al., "Asymmetric partitioning with non-power-of-two transform for intra coding," 2012 Picture Coding Symposium, Krakow, hereinafter Kawamur.
	
	Regarding claim 1, Huang discloses a method of processing visual media data, comprising (Abstract): applying, during a conversion between a current visual media block of a visual media and a bitstream of the visual media (Fig. 10, [0031]), an extended quad tree (EQT) partitioning process to the current visual media block that splits the current visual media block into sub- blocks including at least one sub-block that has a dimension different from half of a width of the current visual media block times half of (Fig. 3A, [0006]-[0007]); and performing, based on the sub-blocks and the EQT partitioning process, the conversion ([0008]-[0012], Fig. 9). 
	Huang discloses all the elements of claim 1 but Huang does not appear to explicitly disclose in the cited section splits the current visual media block into exactly four sub-blocks.
	However, Park from the same or similar endeavor teaches splits the current visual media block into exactly four sub-blocks; based on the four sub-blocks and the EQT partitioning process; a first sub-block and a second sub-block have a first dimension; and a third sub-block and a fourth sub-block have a second dimension (Fig. 8-9, [0008]-[0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to incorporate the teachings of Park to efficiently process video signal (Park, [0003]). Similar reasoning of modification can be applied/extended to the other related claims.
	Huang in view of Park discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section based on the four sub-blocks and the EQT partitioning process; a first sub-block and a second sub-block have a first dimension; and a third sub-block and a fourth sub-block have a second dimension; wherein the height (H) and the width (W) of the current visual media block are integers, and wherein the first dimension and the second dimension have two cases: (i) the first dimension is H/4 x W, and the second dimension is H/2 x W/2, or (ii) the first dimension is H x W/4, and the second dimension is H/2 x W/2.
	However, Lee from the same or similar endeavor teaches based on the four sub-blocks and the EQT partitioning process; a first sub-block and a second sub-block have a first dimension; and a third sub-block and a fourth sub-block have a second dimension; wherein a height (H) and a width (W) of the current visual media block are integers, and wherein the first dimension and the second dimension have two cases: (i) the first dimension is H/4 x W, and the second dimension is H/2 x W/2, or (ii) the first dimension is H x W/4, and the second dimension is H/2 x W/2 (Fig. 11-12, [0148]-[0151], it is obvious to the ordinary skill in the art. e.g., Yuan et al., "Quadtree Based Nonsquare Block Structure for Inter Frame Coding in High Efficiency Video Coding," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 22, no. 12, pp. 1707-1719, Dec. 2012, Fig. 3, Fig. 9-10).
 (Lee, [0005]). Similar reasoning of modification can be applied/extended to the other related claims.
	Huang in view of Park further in view of Lee discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein luma and chroma components of the four sub-blocks share a same recursive partition mode, and wherein, in response to at least one of the four sub-blocks meeting a size restriction, the EQT partitioning process is not applicable to the chroma component of the at least one of the four sub-blocks and the EOT partitioning process is applicable to the luma component of the at least one of the four sub-blocks to generate more leaf nodes.
	However, Kawamur from the same or similar endeavor teaches wherein luma and chroma components of the four sub-blocks share a same recursive partition mode, and wherein, in response to at least one of the four sub-blocks meeting a size restriction, the EQT partitioning process is not applicable to the chroma component of the at least one of the four sub-blocks and the EOT partitioning process is applicable to the luma component of the at least one of the four sub-blocks to generate more leaf nodes (III. Proposed method, Section C, partitioning applied to both luma and chroma but chroma is size limited, also, Huang, [0005], Lee, [0063], different signals for luma and chroma, Seregin et al., US 20170272759 A1, Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Park further in view of Lee to incorporate the teachings of Kawamur to improve coding performance (Kawamur, I. Introduction, paragraph 1). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.


	Regarding claim 2, (Canceled).  

	Regarding claim 3, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the bitstream comprises at least one first indication that denotes (Huang, [0006]-[0007], Park, [0173], Lee, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 4, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 3, wherein the bitstream comprises at least one second indication that denotes a usage of a quad tree (QT) partitioning process for another visual media block, wherein the at least one second indication is different from the at least one first indication, and wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks (Huang, [0006]-[0007], Park, [0173], Lee, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice, e.g., Wang et al., "Local-constrained quadtree plus binary tree block partition structure for enhanced video coding," 2016 Visual Communications and Image Processing (VCIP), Chengdu, 2016, pp. 1-4, Fig. 1).  

	Regarding claim 5, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the EQT partitioning process is an independent partition pattern to a quad tree (QT) partitioning process, and wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks (Huang, [0006]-[0007], Park, [0173], Lee, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 6, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the bitstream comprises a third indication that denotes a usage of one of the EQT partitioning process or a quad tree (QT) partitioning process for the current visual media block, and when the third indication tells true, further a fourth indication that denotes the EQT partitioning process a usage of the EQT partitioning process instead of the QT partitioning process for the current visual media block is present in the bitstream representation, and wherein the QT partitioning process splits a visual media block into four equally sized sub-blocks (Huang, Fig. 3B, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 7, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as: (i) top-left coordinate (x, y) with dimensions H/4 x W; (ii) top-left coordinate (x, y + H/4) with dimensions H/2 x W/2; (iii) top-left coordinate (x + W/2, y + H/4) with dimensions H/2 x W/2; and (iv) top-left coordinate (x, y + 3xH/4) with dimensions H/4 x W (Huang, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 8, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein a top-left coordinate of the current visual media block is denoted (x, y), and wherein the four sub-blocks have top-left coordinates and dimensions given as: (i) top-left coordinate (x, y) with dimensions H x W/4; (ii) top-left coordinate (x + W/4, y) with dimensions H/2 x W/2; (iii) top-left coordinate (x + W/4, y + H/2) with dimensions H/2 x W/2; and (iv) top-left coordinate (x + 3xW/4, y) with dimensions H x W/4 (Huang, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 9, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, further comprising: 23Docket No. 130408-8507.US00 applying, to at least one of the four sub-blocks, at least one of a binary tree (BT) partitioning process, a ternary tree (TT) partitioning process, a quad tree (QT) partitioning process or the EQT partitioning process; wherein the BT partitioning process splits the at least one of the four sub-blocks into two equally sized sub-blocks, wherein the QT partitioning process splits the at least one of the four sub-blocks into four equally sized sub-blocks, and wherein the TT partitioning process splits the at least one of the four sub-blocks into three sub-blocks (Huang, [0006]-[0007], Park, [0173], Lee, Fig. 9-12, [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claims 10-12, (Canceled).  

	Regarding claim 13, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein each of the four sub-blocks is a leaf node (Huang, [0006]-[0007], [0054], Park, [0010]-[0011], Lee, Fig. 9-12, [0137]-[0139], [0189]-[0191], [0217], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 14, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the current visual media block comprises a video block (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art and a design choice).  

	Regarding claim 15, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the current visual media block comprises a single image block (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art, video will have an image block).  

	Regarding claim 16, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the conversion comprises decoding the current visual media block from the bitstream (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art, video is decoded from the bitstream).  

	Regarding claim 17, Huang in view of Park further in view of Lee further in view of Kawamur discloses the method of claim 1, wherein the conversion comprises encoding the current visual media block into the bitstream (Huang, [0037], Park, [0008], Lee, [0011]-[0017], it is obvious to the ordinary skill in the art, video is encoded to bitstream).

Regarding claim 18-20, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487